UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6504


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ANTHONY LEE WAINWRIGHT, JR., a/k/a Youngin,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Rebecca Beach Smith, Senior District Judge. (4:10-cr-00016-RBS-TEM-
1; 4:20-cv-00108-RBS)


Submitted: October 27, 2021                                  Decided: November 2, 2021


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Lee Wainwright, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anthony Lee Wainwright, Jr., appeals the district court’s order construing his Fed.

R. Civ. P. 60(b) motion as an unauthorized, successive 28 U.S.C. § 2255 motion and

dismissing it for lack of jurisdiction. Our review of the record confirms that the district

court properly construed Wainwright’s Rule 60(b) motion as a successive § 2255 motion

over which it lacked jurisdiction because he failed to obtain prefiling authorization from

this court. See 28 U.S.C. §§ 2244(b)(3)(A), 2255(h); McRae, 793 F.3d at 397-400.

       Accordingly, we deny a certificate of appealability as unnecessary and affirm the

district court’s order. * We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                              AFFIRMED




       *
          A certificate of appealability is not required to appeal the district court’s
jurisdictional categorization of a Rule 60(b) motion as an unauthorized, successive § 2255
motion. United States v. McRae, 793 F.3d 392, 400 (4th Cir. 2015).

                                            2